—Order, Supreme Court, New York County (Nicholas Figueroa, J.), entered December 9, 1999, which granted petitioners’ application for a permanent stay of arbitration, unanimously affirmed, without costs.
On September 28, 1999, respondents-appellants Wharton Management Group, Inc. and Wharton Advisors, Inc. served a demand for arbitration of the various obligations of the parties with respect to a claim for indemnification of legal fees purportedly expended by Wharton Management on behalf of an entity known as Constellation Convertibles, Ltd. The demand alluded to three different agreements involving various partnerships, which partnerships in turn involved one or another of the various parties herein. Upon review of the relevant agreements, we fail to discern any unequivocal agreement to arbitrate the indemnification issues arising out of Wharton Management’s claim against a third party. In the absence of such an agreement, we cannot conclude that the parties agreed to arbitrate the issues that are the subject of the demand (see, Matter of Stigwood Org. [Atlantic Recording Corp.], 83 AD2d 123, 126). Concur — Nardelli, J. P., Tom, Lerner, Buckley and Friedman, JJ.